The defendant was charged with the crime of rape in that he did, on the ____ day of July, 1922, assault and carnally know one Mary Bradham, a female child under the age of sixteen years. [Sec. 3247, as amended, Laws 1921, p. 284a.] The defendant entered a plea of not guilty. On a trial the jury found him guilty as charged and assessed his punishment at two years' imprisonment in the penitentiary. The defendant being under the age of seventeen years, the punishment was commuted to imprisonment for a term of two years in the reform school for boys at Boonville, and defendant appealed.
At the trial the prosecutrix testified that she was sixteen years of age on April 27, 1922, and that on the first or second Sunday before Easter, 1922, which fell on April 9, the defendant (who was then fourteen years old) took her on a drive in an automobile to Taylor schoolhouse and there had sexual intercourse with her. On April 27th the defendant and many young people of her acquaintance attended her birthday party. Over the objection of the defendant the prosecuting witness *Page 537 
testified that after this party the defendant kept her company, was a regular caller at her father's house and repeatedly had sexual intercourse with her, which resulted in her giving birth to a child on July 28, 1923. She also testified that the defendant gave her a ring which she wore at the trial. The evidence of the prosecutrix as to her taking the ride in an automobile referred to was corroborated by other witnesses. There was much evidence offered by the defendant that he did not keep company with the prosecutrix until May 12, 1922, and that the ride to the Taylor schoolhouse was on July 2nd of that year.
The case was very close. The evidence for the State was that the defendant had one act of sexual intercourse with prosecutrix before she was of the age of sixteen years. Evidence of the subsequent acts of intercourse was clearly inadmissible under the ruling in State v. Guye, 299 Mo. 348, 252 S.W. 955, and should have been excluded. [See also State v. Harris, 283 Mo. 99,222 S.W. 420, and State v. Cason, 252 S.W. 688.]
Other questions raised need not be considered. The judgment is accordingly reversed and the cause remanded. Railey, C.,
concurs.